Citation Nr: 1630027	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  12-09 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for ischemic heart disease status post coronary artery bypass graft.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1968 to July 1969, with service in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio.

In September 2013, the Board remanded this matter for the scheduling of a Board hearing.  In October 2014, the Veteran withdrew his hearing request.

The Veteran's record before the VA consists of an electronic record located in Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A November 2010 rating decision granted the Veteran service connection for ischemic heart disease status post coronary artery bypass graft, with an evaluation of 10 percent effective May 27, 2010.  The Veteran appealed the 10 percent rating assigned.  See VA Form 9 of April 2012.

The Veteran was last examined for his ischemic heart disease by a VA examination of August 2010, at which time he denied chest pains, dyspnea, and orthopnea.  Since that time, the Veteran has alleged further symptoms of his disability, namely chest pain, breathing trouble, and severe leg cramps, that may indicate a worsening of his disability.  See Veteran's Notice of Disagreement of April 2011.  The Veteran should be afforded a new VA examination to evaluate the current severity of his ischemic heart disease.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Board has added TDIU as an issue properly on appeal before the Board.  During the course of his claim for an increased rating, and specifically in June 2016, the Veteran filed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  He asserted that his service-connected ischemic heart disease prevents him from securing or following any substantially gainful occupation.  A claim for TDIU, either expressly raised by the claimant or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

On his TDIU application, the Veteran listed the names of two doctors who have treated him.  In July 2016, the RO requested that the Veteran complete and return authorization and release forms in order for VA to attempt to obtain relevant medical records from these providers on the Veteran's behalf.  If secured, any such records should be considered when readjudicating the Veteran's increased rating claim.

Accordingly, the case is REMANDED for the following action:

1. Obtain up-to-date VA treatment records from December 2015, and associate them with the Veteran's virtual claims folder.

2. If, following reasonable efforts, private treatment records for which the Veteran has provided information and authorization release forms cannot be secured, inform the Veteran that he is ultimately responsible for providing the evidence.

3. After completion of the above, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected ischemic heart disease status post coronary artery bypass graft.  The examiner is also asked to describe all surgical scarring associated with the Veteran's ischemic heart disease status post coronary artery bypass graft.

Examination findings should be reported to allow for the application of all potential VA rating criteria for ischemic heart disease and associated scars.  The examiner is also asked to comment on the extent to which, if any, the heart disability has impact on the Veteran's occupational functioning.

4. Thereafter, readjudicate the issues on appeal, to include TDIU.  If the claims are not granted to the Veteran's satisfaction, issue a supplemental statement of the case (SSOC) to the Veteran and provide a reasonable opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

